Citation Nr: 1229831	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was remanded in September 2010.

The Veteran testified the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing has been associated with the record.

The Board observes that the RO has characterized the current issue as that of entitlement to service connection for bipolar disorder.  However, there are other psychiatric diagnoses of record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the manner in which the Board should analyze claims.  As emphasized in Clemons, though the Veteran in that case may only seek service connection for a specific psychiatric disorder, in that case PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In light of the Board's reopening of the previously denied claim, the Board has recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework. 

Additional evidence has been received since the appeal was certified to the Board.  However, this evidence is duplicative of evidence already on file and considered in the rating decision, statement of the case, and supplemental statements of the case.  As such, no remand is required for consideration of this evidence by the Agency or Original Jurisdiction (AOJ).  See 38 C.F.R. § 19.37(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1972 rating decision, the RO denied service connection for a nervous condition; the Veteran submitted a notice of disagreement in February 1973 and a statement of the case was issued in March 1973; the Veteran did not perfect his appeal.

2.  The evidence received since the December 1972 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 1972 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board has found that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection; as such, no further discussion of the VCAA is necessary.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the RO denied service connection for a nervous condition in December 1972.  It concluded that a nervous condition was not aggravated by service, noting that there was no evidence of treatment in service and that the separation examination revealed no significant defects or complaints.  

At the time of the December 1972 rating decision, the record included the Veteran's service treatment records.  They show that he reported nervous trouble on pre-induction examination in June 1970.  The examiner indicated nervousness off and on.  No psychiatric abnormality was noted on the examination report.  The separation examination was negative for any psychiatric abnormality.

The record also contained the report of an August 1972 VA examination.  Therein, the examiner noted the Veteran's report that he had experienced psychiatric difficulties since he was a young child.  The Veteran described at least three psychiatric hospitalizations prior to entering service and much outpatient treatment.  He noted that the outpatient treatment occurred up to shortly before he entered service.  The examiner noted that the Veteran appeared to have adjusted fairly well in service in that he did not attract any attention medically and service his tour of duty.  The Veteran, however, stated that his symptoms had essentially been the same for years, including the periods prior to service, during service, and up to the present.  He reported that he had recently made a suicidal gesture and had been hospitalized at Memorial Hospital, where he received treatment and medication.  The diagnoses were passive aggressive personality and chronic depressive neurosis.  

Pertinent evidence also included the Veteran's November 1972 claim for benefits, wherein he noted that he had a nervous condition that had been aggravated by service.  He noted that he had been treated in 1967, 1968, and 1969 at various hospitals for a nervous condition.  He additionally noted that he had been treated from July 1972 to August 1972 at Memorial Hospital in Jacksonville, Florida for a nervous condition.

Since the December 1972 rating decision, the Veteran has submitted voluminous records, including numerous duplicates.  However, among the additional evidence submitted is the report of a psychiatric evaluation conducted by E.T., M.D. in February 2011.  Following examination, Dr. T. provided a diagnosis of undifferentiated schizophrenia and opined that the Veteran's psychological symptoms were worse after discharge from service.  The Veteran also submitted the report of a December 2011 record review by D.J.G., Ph.D.  Dr. G. concluded that the Veteran's pre-existing mental health condition worsened beyond normal progression within one year of discharge.  He also stated that at discharge, there had been deterioration in the Veteran's mental health concurrent with his military service and with a worsening of symptoms beyond the normal course.  Presuming the credibility of these reports for the purposes of reopening, the Board finds that a defect existing at the time of the December 1972 rating is cured, and that the claim may be reopened.  

The reopened claim will be addressed in the REMAND which follows.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

Here, no psychiatric defect was listed on induction examination.  The Veteran neither sought nor received psychiatric treatment during service, and he was noted to be psychiatrically normal on discharge.  However, during a 1972 VA examination and in numerous written statements, the Veteran has indicated that he received psychiatric treatment, to include on an inpatient basis, prior to induction suggesting that he had a chronic acquired psychiatric disorder that existed prior to his active military.  The record also indicates that he was hospitalized following a suicidal gesture following separation from service in 1972.  

The RO, in its December 1972 rating decision, essentially concluded that the claimed psychiatric disorder preexisted service but was not aggravated thereby.  This decision was based in large part on the report of the August 1972 VA examination during which the Veteran reported psychiatric treatment prior to service and endorsed psychiatric difficulties since he was a young child.  The examiner offered no opinion regarding the etiology of the Veteran's psychiatric disorder, to include whether it preexisted service and was aggravated thereby.

As discussed above, the record also contains a reports by Drs.  T. and G. in which they conclude that the Veteran's psychiatric disorder was aggravated by service.  Dr. T. recited the Veteran's service history and noted that he received an honorable discharge, and based his conclusion on the Veteran's report of continuous psychological symptoms from discharge to the present.  In light of the evidence of satisfactory service he did not explain his conclusion that the current diagnosis is directly related to active duty.  Although Dr. G. noted that the Veteran performed satisfactorily during service, he nevertheless concluded that at discharge there had been deterioration in the Veteran's mental health concurrent with his service with a worsening of symptoms beyond the normal course of his mental illness.  Dr. G. did not offer a rationale for his conclusions or discuss these apparent internal conflicts.  As such, the Board finds that these opinions are inadequate for the purpose of deciding the Veteran's claim, and an comprehensive examination is warranted.

Finally, the Board observes that the Veteran stated in May 2007 that he was in receipt of disability benefits from the Social Security Administration (SSA).  Records were received from SSA in April 2008.  Those records do not include a disability determination indicating that benefits were granted.  Rather they contain a March 1993 letter indicating that the Veteran was not entitled to disability benefits.  As such, it is unclear whether all pertinent records from SSA are associated with the Veteran's claims file.  Given the likelihood that records held by SSA might include those pertinent to the disability at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

In light of the above discussion, the Board has concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Upon completion of the above action, schedule the Veteran for a VA examination to determine the etiology of the claimed psychiatric disorder, to include whether any such disorder preexisted service, and if so, whether it was permanently aggravated beyond normal progression by service.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether there is obvious and manifest evidence that an acquired psychiatric disorder pre-existed service.  

If so, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder was aggravated beyond normal progression due to service. 

If the examiner concludes that an acquired psychiatric disorder did not pre-exist service, he/she should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder is related to any disease or injury in service.

If the examiner concludes that an acquired psychiatric disorder did not pre-exist service, he/she should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that a psychosis was initially manifested within one year of his separation from service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


